Name: Decision (EU) 2016/1975 of the European Central Bank of 8 November 2016 on the sub-delegation of the powers to grant a provisional accreditation (ECB/2016/39)
 Type: Decision
 Subject Matter: monetary relations;  monetary economics;  technology and technical regulations
 Date Published: 2016-11-11

 11.11.2016 EN Official Journal of the European Union L 304/9 DECISION (EU) 2016/1975 OF THE EUROPEAN CENTRAL BANK of 8 November 2016 on the sub-delegation of the powers to grant a provisional accreditation (ECB/2016/39) THE EXECUTIVE BOARD OF THE EUROPEAN CENTRAL BANK, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 128 thereof, Having regard to the Statute of the European System of Central Banks and of the European Central Bank, and in particular Article 16 thereof, Having regard to Decision ECB/2013/54 of 20 December 2013 on the accreditation procedures for manufacturers of euro secure items and euro items and amending Decision ECB/2008/3 (1), and in particular Article 3(2) thereof, Whereas: (1) The Executive Board is competent to take all decisions relating to a manufacturer's accreditation under Articles 6, 16 to 18 and 20 of Decision ECB/2013/54 and to sub-delegate the powers to grant a provisional accreditation under Article 6 of that Decision to one or more of its members. (2) To further streamline the accreditation procedure, the powers to grant a provisional accreditation should be sub-delegated to the member of the Executive Board to whom the Directorate Banknotes reports. (3) To safeguard the Executive Board's collective responsibility, the member of the Executive Board to whom the sub-delegation is granted should provide an annual report on accreditation decisions to the Executive Board unless no accreditations have been granted. (4) Decision ECB/2012/15 (2) refers to competences attributed to the Executive Board in accordance with Article 2(3) of Decision ECB/2011/8 (3) and with Article 2(4) of Decision ECB/2010/22 (4). Both Decision ECB/2011/8 and Decision ECB/2010/22 were repealed by Decision ECB/2013/54. In the interests of clarity, Decision ECB/2012/15 should also be repealed. (5) Given the need to organise the accreditation procedure efficiently and in view of pending urgent requests for accreditation, the sub-delegation should be effected as soon as possible and enter into force on the day after its publication in the Official Journal of the European Union, HAS ADOPTED THIS DECISION: Article 1 Sub-delegation of powers The Executive Board sub-delegates the powers to grant a provisional accreditation under Article 6 of Decision ECB/2013/54 to the member of the Executive Board to whom the Directorate Banknotes reports. Article 2 Reporting obligation The member of the Executive Board to whom the Directorate Banknotes reports shall submit an annual report to the Executive Board on the accreditations granted pursuant to Article 1, unless no accreditations have been granted. Article 3 Repeal Decision ECB/2012/15 is repealed. Article 4 Entry into force This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Frankfurt am Main, 8 November 2016. The President of the ECB Mario DRAGHI (1) OJ L 57, 27.2.2014, p. 29. (2) Decision ECB/2012/15 of 17 July 2012 on the sub-delegation of powers to grant, renew or extend accreditations (OJ L 209, 4.8.2012, p. 17). (3) Decision ECB/2011/8 of 21 June 2011 on the environmental and health and safety accreditation procedures for the production of euro banknotes (OJ L 176, 5.7.2011, p. 52). (4) Decision ECB/2010/22 of 25 November 2010 on the quality accreditation procedure for manufacturers of euro banknotes (OJ L 330, 15.12.2010, p. 14).